Exhibit 10.24
Lexmark International, Inc.
Stock Incentive Plan
Restricted Stock Unit Award Notice
This Award Notice evidences the award of restricted stock units (each, an “RSU”
or collectively, the “RSUs”) that have been granted to you, [NAME], by Lexmark
International, Inc., a Delaware corporation (the “Company”), subject to and
conditioned upon your agreement to the terms of the attached Restricted Stock
Unit Award Agreement (the “Agreement”). The RSUs are granted under the Lexmark
International, Inc. Stock Incentive Plan, as amended and restated, effective
January 1, 2009 (the “Plan”), and represent the Company’s unfunded and unsecured
promise to issue shares of the Company’s Common Stock at a future date, subject
to the terms of this Award Notice, the Agreement and the Plan.
The number of RSUs awarded to you and vesting schedule are specified below. This
Award Notice constitutes part of, and is subject to the terms and provisions of,
the Agreement and the Plan, which are incorporated by reference herein.
Capitalized terms used but not defined in this Award Notice shall have the
meanings set forth in the Agreement or in the Plan.

     
Grant Date:
  [DATE]
 
   
Number of RSUs:
  [     #     ], subject to adjustment as provided under Section 5.4 of the
Plan.
 
   
Vesting Schedule:
  Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed by the Company or one of its Subsidiaries through
the respective vesting dates, set forth below, the RSUs shall become vested as
follows:

                            Vesting Dates   % of RSUs  
2nd Anniversary of Grant Date
    34 %
3rd Anniversary of Grant Date
    33 %
4th Anniversary of Grant Date
    33 %

     
Settlement Date:
  For each RSU, settlement (i.e., one share of the Company’s Common Stock will
be issued for each vested RSU) will occur on (i) the date on which such RSU
becomes vested in accordance with the Vesting Schedule, set forth above, or
(ii) on such other date as set forth in this Award Notice, the Agreement, or the
Plan.
 
   
Acceleration Events:
  The RSUs shall become 100% vested upon the earliest to occur of: (i) your
Retirement, (ii) your termination of employment with the Company or one of its
Subsidiaries as a result of your death or Disability, or (iii) upon a Change in
Control of the Company prior to your termination of employment with the Company
or one of its Subsidiaries.
 
   
Forfeiture of Award:
  By accepting the award of RSUs, you acknowledge that this award has been
granted to you as an incentive to remain employed by the Company or one of its
Subsidiaries, and that if you violate the provisions set forth in Section 1(d)
of the Agreement or the Executive Compensation Recovery Policy, you (i) shall
forfeit any unvested RSUs and (ii) shall be required to immediately repay to the
Company, an amount equal to the value realized from the settlement of any vested
RSUs during the period set forth in Section 1(d) of the Agreement or the
Recovery Period set forth in the Executive Compensation Recovery Policy, as
applicable.

1



--------------------------------------------------------------------------------



 



RESTRICTED STOCK UNIT AWARD AGREEMENT
pursuant to
LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement") between
Lexmark International, Inc., a Delaware corporation (the “Company"), and the
person specified on the signature page hereof (the “Grantee") is entered into as
of the Grant Date specified on the attached Restricted Stock Unit Award Notice
(the “Award Notice") pursuant to the Lexmark International, Inc. Stock Incentive
Plan, as the same may be amended from time to time (the “Plan"). Capitalized
terms used and not defined herein shall have the meanings assigned to such terms
in the Plan.
     WHEREAS, the Committee has determined that it would be to the advantage and
in the interest of the Company to grant restricted stock units to the Grantee as
an inducement to the Grantee to remain in the service of the Company and the
Subsidiaries and as an incentive to the Grantee to devote his or her best
efforts and dedication to the performance of such services and to maximize
shareholder value; and
     WHEREAS, the Grantee desires to accept from the Company the grant of the
restricted stock units, as set forth in the Award Notice, subject to the terms
and conditions of this Agreement, the Award Notice and the Plan.
     NOW, THEREFORE, in consideration of the premises and subject to the terms
and conditions set forth in this Agreement, the Award Notice, and in the Plan,
the parties hereto hereby covenant and agree as follows:

  1.   Restricted Stock Unit Award.

  (a)   Restricted Stock Unit Award. The Company hereby grants to the Grantee,
effective as of the Grant Date, the number of restricted stock units, as set
forth in the Award Notice, each representing the Grantee’s right to receive one
share of Common Stock at the time or times provided for in the Award Notice, and
subject to the terms and conditions set forth in this Agreement, the Award
Notice and the Plan (the “Restricted Stock Units” or “Units").     (b)   Stock
Incentive Plan. This Agreement is subject in all respects to the terms of the
Plan, all of which terms are made a part of and incorporated in this Agreement
by reference. In the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control. The Grantee
hereby acknowledges receipt of a copy of the Plan, either with this Agreement or
a prior Incentive Award made under the Plan, and agrees to comply with and be
bound by all of the terms and conditions thereof. Copies of the Plan may also be
obtained from the Vice President of Human Resources at any time.     (c)  
Establishment of Account. No shares of Common Stock will be issued on the Grant
Date of the Restricted Stock Units and the Company shall not be required to set
aside a fund for the settlement of any such Units. The Company will establish a
separate bookkeeping account for the Grantee and will record in such account the
number of Restricted Stock Units awarded to the Grantee and, to the extent
applicable, the Dividend Equivalents provided for in Section 3(b) hereof.    
(d)   Forfeiture. In accepting this grant of Restricted Stock Units, the Grantee
acknowledges that the Restricted Stock Units have been granted as an incentive
to the Grantee to

1



--------------------------------------------------------------------------------



 



      remain employed by the Company or any Subsidiary and to exert his or her
best efforts to enhance the value of the Company or any Subsidiary over the
long-term. Accordingly, the Grantee agrees that if he or she (i) within
12 months following termination of employment with the Company or any
Subsidiary, accepts employment with a competitor of the Company or any
Subsidiary or otherwise engages in competition with the Company or any
Subsidiary, (ii) within 36 months following termination of employment with the
Company or any Subsidiary, directly or indirectly, disrupts, damages, interferes
or otherwise acts against the interests of the Company or any Subsidiary,
including, but not limited to, recruiting, soliciting or employing, or
encouraging or assisting his or her new employer or any other person or entity
to recruit, solicit or employ, any employee of the Company or any Subsidiary
without the Company’s prior written consent, which may be withheld in its sole
discretion, (iii) within 36 months following termination of employment with the
Company, or any Subsidiary, disparages, criticizes, or otherwise makes any
derogatory statements regarding the Company or any Subsidiary or their
directors, officers or employees, or (iv) discloses or otherwise misuses
confidential information or material of the Company or any Subsidiary, each of
these constituting a harmful action, then any unvested portion of this grant of
Restricted Stock Units shall be canceled immediately (unless canceled earlier by
operation of another term of this Agreement) and the Grantee shall immediately
repay to the Company an amount equal to the value of the Restricted Stock Units
(represented by the closing market price on the applicable Vesting Dates (as
defined below) multiplied by the number of Restricted Stock Units vested on such
Vesting Dates, without regard to any subsequent market price decrease or
increase) realized by Grantee from the vesting of any Restricted Stock Units
within 18 months preceding the earlier of (w) the commitment of any such harmful
action and (x) the Grantee’s termination of employment with the Company and its
Subsidiaries; and through the later of (y) 18 months following the commitment of
any such harmful action and (z) such period as it takes the Company to discover
such harmful action. In addition, the Grantee acknowledges that, if he or she is
a “Covered Employee” subject to the Company’s Executive Compensation Recovery
Policy (the “Recovery Policy") and engages in “Prohibited Activity,” that the
unsettled earned or unearned Performance RSUs shall be canceled immediately and
the Grantee shall immediately repay the “Equity Gains” realized by the Grantee
during the “Recovery Period,” as such terms are defined in the Recovery Policy.
The Grantee agrees that the Company or any of its Subsidiaries has the right to
deduct from any amounts the Company or any of its Subsidiaries may owe the
Grantee from time to time (including amounts owed to the Grantee as wages or
other compensation, fringe benefits or vacation pay, as well as any other
amounts owed to the Grantee by the Company or any of its Subsidiaries), the
amounts the Grantee owes the Company or any of its Subsidiaries. The Committee
shall have the right, in its sole discretion, not to enforce the provisions of
this paragraph with respect to the Grantee.         Grantee agrees to be fully
liable for any breach of this above described covenant, promise and agreement.
Grantee agrees to reimburse the Company for all costs and expenses, including
attorneys’ fees, incurred by the Company in enforcing the obligations of
Grantee. This entire provision shall survive the termination of the Agreement
and, in no manner, shall the remedies described herein be considered as the
Company’s exclusive or entire remedy for Grantee’s breach, non-compliance or
violation of any other agreement that Grantee may have entered into with the
Company.

  2.   Vesting of Restricted Stock Units.

  (a)   Vesting. The Restricted Stock Units shall become vested in such amounts
and on such Vesting Dates as set forth in the Award Notice, subject to the
Grantee’s continuous employment with the Company or a Subsidiary from the Grant
Date to the applicable Vesting Date. To the extent vesting would result in the
settlement of a fractional number

2



--------------------------------------------------------------------------------



 



      of Units, the number shall be rounded to a whole Unit, but shall not
exceed the total number Restricted Stock Units set forth in the Award Notice.  
  (b)   Acceleration. The Committee may, in its discretion, accelerate the
vesting of all or any portion of the Restricted Stock Units or waive any
conditions to the vesting of such Restricted Stock Units.     (c)   Termination
of Employment. In the event of the Grantee’s termination of employment with the
Company and its Subsidiaries for any reason, other than death, Disability, or
Retirement, the Grantee shall immediately forfeit all rights with respect to any
Restricted Stock Units (and Dividend Equivalents) which have not yet vested in
accordance with the terms of the Award Notice, this Agreement, or the Plan. The
Restricted Stock Units shall become 100% vested upon the earliest to occur of:
(i) the Grantee’s Retirement or (ii) the Grantee’s termination of employment
with the Company and its Subsidiaries as a result of the Grantee’s death or
Disability.     (d)   Change in Control. In the event of a Change in Control
prior to the Grantee’s termination of employment, the Restricted Stock Units
shall become 100% vested as of the effective date of the Change in Control.

  3.   Settlement of Restricted Stock Unit Award.

  (a)   Settlement. On, or as soon as reasonably practicable after, a Vesting
Date, subject to Section 4 hereof, the Company shall direct its stock transfer
agent to make (or to cause to be made) an appropriate book entry in the
Company’s stock transfer books and records reflecting the transfer to the
Grantee, and the Grantee’s ownership, of one share of Common Stock for each
Restricted Stock Unit that shall have become vested on such Vesting Date. Upon
the Grantee’s request, subject to Section 4 hereof, the Company shall deliver to
the Grantee a stock certificate registered in the Grantee’s name and
representing such number of shares of Common Stock free and clear of all
restrictions except any that may be imposed by law. No payment will be required
to be made by the Grantee upon the delivery of such shares of Common Stock,
except as otherwise provided in Section 4 of the Agreement.     (b)   Dividend
Equivalents. Unless otherwise determined by the Committee, during the period
prior to a Vesting Date, the Company will credit to the account of the Grantee
an amount equal to any dividends paid by the Company with respect to the number
of shares of Common Stock corresponding to the number of Restricted Stock Units
(“Dividend Equivalents"). Dividend Equivalents in respect of Restricted Stock
Units that shall have become vested on the applicable Vesting Date shall be
payable to the Grantee on such Vesting Date in accordance with
Section 3(a).     (c)   Restrictions on Sale upon Public Offering. The Grantee
hereby agrees that, notwithstanding the vesting of the Restricted Stock Units
pursuant to Section 2(a) of this Agreement or the transfer of the shares of
Common Stock covered thereby to the Grantee pursuant to Section 3(a) hereof, the
Grantee will not effect any public sale or distribution of any of such shares of
Common Stock during the 20 day period prior to and the 180 days following the
effective date of any registration statement hereinafter filed by the Company
under the Securities Act of 1933, as amended, with respect to any underwritten
public offering of any shares of the Company’s capital stock (other than as part
of such underwritten public offering).

  4.   Tax Withholding. The delivery of any directions to the Company’s stock
transfer agent or any certificates for shares of Common Stock pursuant to
Section 3 shall not be made unless and until the Grantee, or, if applicable, the
Grantee’s beneficiary or estate, has made appropriate arrangements for the
payment to the Company of an amount sufficient to satisfy any

3



--------------------------------------------------------------------------------



 



      applicable U.S. federal, state and local and non-U.S. tax withholding or
other tax requirements, as determined by the Company. To satisfy the Grantee’s
applicable withholding and other tax requirements, the Company may, in its sole
discretion, (i) withhold a number of shares of Common Stock having an aggregate
Fair Market Value on the Vesting Date equal to the applicable amount of such
withholding and other tax requirements or (ii) require the Grantee to sell a
number of shares of Common Stock having at least a value sufficient to meet the
applicable amount of such withholding and other tax requirements to account for
rounding and market fluctuations, subject to any rules adopted by the Committee
or required to ensure compliance with applicable law, including, but not limited
to, Section 16 of the Securities Exchange Act of 1934, as amended. Shares
required to be sold to satisfy the Grantee’s applicable withholding and other
tax requirements may be sold as part of a block trade with the Grantee receiving
an average price. Any cash payment made pursuant to Section 3 shall be made net
of any amounts required to be withheld or paid with respect thereto (and with
respect to any shares of Common Stock delivered contemporaneously therewith)
under any applicable U.S. federal, state and local and non-U.S. tax withholding
and other tax requirements.     5.   Transferability. Unless otherwise provided
in accordance with the provisions of the Plan, the Restricted Stock Units may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the Grantee, other than by will or the laws of descent and
distribution. The term “Grantee” as used in this Agreement shall include any
permitted transferee of the Restricted Stock Units.     6.   Adjustment in
Capitalization.

  (a)   The aggregate number of shares of Common Stock covered by the Restricted
Stock Units granted hereunder shall be proportionately adjusted to reflect, as
deemed equitable and appropriate by the Committee, an Adjustment Event.     (b)
  Any shares of stock (whether Common Stock, shares of stock into which shares
of Common Stock are converted or for which shares of Common Stock are exchanged
or shares of stock distributed with respect to Common Stock) or cash or other
property received or credited to the account of the Grantee with respect to the
Restricted Stock Units as a result of any Adjustment Event, any distribution of
property or any merger, consolidation, reorganization, liquidation, dissolution
or other similar transaction shall, except as otherwise provided by the
Committee, be subject to the same terms and conditions, including restrictions
on transfer, as are applicable to the Restricted Stock Units with respect to
which such shares, cash or other property is received or so credited and stock
certificate(s), if any, representing or evidencing any shares of stock or other
property so received shall be legended as appropriate.

  7.   Preemption by Applicable Laws and Regulations. Notwithstanding anything
in the Plan or this Agreement to the contrary, the issuance of shares of Common
Stock hereunder shall be subject to compliance with all applicable U.S. federal,
state and non-U.S. securities laws. Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Grantee (or the Grantee’s beneficiary or
estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.     8.  
Interpretation; Construction. All of the powers and authority conferred upon the
Committee pursuant to any term of the Plan or the Agreement shall be exercised
by the Committee, in its sole discretion. All determinations, interpretations or
other actions made or taken by the Committee pursuant to the provisions of the
Plan or the Agreement shall be final, binding and conclusive for all purposes
and upon all persons and, in the event of any judicial review thereof, shall be
overturned only if arbitrary and capricious. The Committee may consult with

4



--------------------------------------------------------------------------------



 



      legal counsel, who may be counsel to the Company or any Subsidiary, and
shall not incur any liability for any action taken in good faith in reliance
upon the advice of counsel.     9.   Amendment. The Committee shall have the
right, in its sole discretion, to alter or amend this Agreement, from time to
time, as provided in the Plan in any manner for the purpose of promoting the
objectives of the Plan, provided that no such amendment shall impair the
Grantee’s rights under this Agreement without the Grantee’s consent. Subject to
the preceding sentence, any alteration or amendment of this Agreement by the
Committee shall, upon adoption thereof by the Committee, become and be binding
and conclusive on all persons affected thereby without requirement for consent
or other action with respect thereto by any such person. Notwithstanding any
other provision of this Agreement or the Plan to the contrary, the Committee
may, in its sole and absolute discretion and without the consent of the Grantee,
amend this Agreement, to take effect retroactively or otherwise, as it may deem
necessary or advisable for the purpose of conforming the Agreement to any
present or future law, regulation or rule applicable to this Agreement or the
Plan. The Company shall give written notice to the Grantee of any such
alteration or amendment of this Agreement as promptly as practicable after the
adoption thereof. This Agreement may also be amended by a writing signed by both
the Company and the Grantee.     10.   No Rights as a Stockholder. The Grantee
shall have no rights as a stockholder with respect to the Restricted Stock Units
prior to the date as of which the shares of Common Stock covered thereby are
transferred to the Grantee in accordance with Section 3(a) hereof.     11.   No
Guarantee of Employment or Future Incentive Awards. Nothing in the Plan or this
Agreement shall be deemed to:

  (a)   interfere with or limit in any way the right of the Company or any
Subsidiary to terminate Grantee’s employment at any time and for any reason,
with or without cause;     (b)   confer upon Grantee any right to continue in
the employ of the Company or any Subsidiary; and     (c)   provide Grantee the
right to receive any Incentive Awards under the Plan in the future or any other
benefits the Company may provide to some or all of its employees.

  12.   Miscellaneous.

  (a)   Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Grantee, as the case may be,
at the following addresses or to such other address as the Company or the
Grantee, as the case may be, shall specify by notice to the others delivered in
accordance with this Section 12(a):

  (i)   if to the Company, to it at:

One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY 40550
Attention: Secretary

  (ii)   if to the Grantee, to the Grantee at the address set forth on the
signature page hereof.

5



--------------------------------------------------------------------------------



 



      All such notices and communications shall be deemed to have been received
on the date of delivery or on the third business day after the mailing thereof.
    (b)   Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.     (c)   Waiver. Any party hereto may by written notice to
the other party (i) extend the time for the performance of any of the
obligations or other actions of the other party under this Agreement, (ii) waive
compliance with any of the conditions or covenants of the other party contained
in this Agreement and (iii) waive or modify performance of any of the
obligations of the other party under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any preceding or succeeding breach
and no failure by a party to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s rights or privileges hereunder or shall be
deemed a waiver of such party’s rights to exercise the same at any subsequent
time or times hereunder.     (d)   Assignability. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Company or the Grantee without the prior written
consent of the other party.     (e)   Applicable Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the law that might be applied under principles of conflict of laws
and excluding any conflict or choice of law rule or principle that may otherwise
refer construction or interpretation of the Plan or this Agreement to the
substantive law of another jurisdiction.     (f)   Jurisdiction. The Grantee
hereby irrevocably and unconditionally submits to the jurisdiction and venue of
the state courts of the Commonwealth of Kentucky and of the United States
District Court of the Eastern District of Kentucky located in Fayette County,
Kentucky, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereby irrevocably agree that all
claims in respect of any such action or proceeding may be heard and determined
in such Kentucky state or United States federal courts located in such
jurisdiction. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum. Grantee further agrees that any action related to, or arising out of,
this Agreement shall only be brought by Grantee exclusively in the federal and
state courts located in Fayette County, Kentucky. Nothing in this Agreement
shall affect any right that the Company may otherwise have to bring any action
or proceeding relating to this Agreement in the courts of any jurisdiction.    
(g)   Severability. If any provision of this Agreement or the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of

6



--------------------------------------------------------------------------------



 



      this Agreement or the Plan, and the Agreement and the Plan shall be
construed and enforced as if such provision had not been included.     (h)  
Survival. Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement shall
survive any termination or expiration of this Agreement and continue in full
force and effect.     (i)   Internal Revenue Code Section 409A. It is intended
that the settlement of the Restricted Stock Units shall constitute a “short-term
deferral” for purposes of Section 409A of the Code and the Treasury Department
regulations and other interpretive guidance issued thereunder, or as otherwise
exempt from the provisions of Section 409A of the Code. To the extent any
portion of the settlement of the Restricted Stock Units cannot be so
characterized, this Agreement shall be interpreted and construed in compliance
with Section 409A of the Code and the Treasury Department regulations and other
interpretive guidance issued thereunder, including the restriction that payments
made to a “specified employee” (within the meaning of Section 409A of the Code)
on account of a termination of employment shall be delayed for six months and
one day from the date of termination.     (j)   Section and Other Headings, Etc.
The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement. In this Agreement all references to “dollars” or “$” are to United
States dollars.     (k)   Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument.

* * * * *

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the date first above written.

                  LEXMARK INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
          Jeri L. Isbell    
 
                Vice President of Human Resources    
 
                GRANTEE:    
 
           
 
  By:        
 
     
 
          (Sign Here)    
 
                Address of the Grantee:    
 
                     
 
                     

Designation of Beneficiary
In the event of my death, I hereby designate the following person(s), as my
beneficiary, to receive any unsettled Units that become vested upon my death
pursuant to this Agreement. I acknowledge that if I fail to designate a
beneficiary, below, that any unsettled Units that become vested upon my death
shall be paid to my estate.

         
 
 
 
Beneficiary Name    

8